            Case 2:19-cv-13184-ILRL-DMD Document 146-2 Filed 04/19/21 Page 1 of 1


Steven Hannan

From:                          Jason Broecker <jdbroecker@keatypatentfirm.com>
Sent:                          Thursday, December 31, 2020 11:51 AM
To:                            Steven Hannan; Thomas Keaty; Bella Safro
Subject:                       Fw: Uptown Investigations - Transaction Receipt for $250.00




From: DoNotReply@billing-notification.com <DoNotReply@billing-notification.com>
Sent: Monday, March 23, 2020 12:18 AM
To: Deborah Graham <dgraham@keatypatentfirm.com>
Subject: Uptown Investigations - Transaction Receipt for $250.00




                                              Term ID: 001

                   Sale - Approved

Date                      03/23/20    Time 01:17:17
Method of Payment         Chase
Entry Method              Manual
Account #                 XXXXXXXXXXXX9651

Order ID                  203008
Order Description:        Surveillance 5 hrs for service of
                          process
Approval Code             01527G
Amount                    $250.00




                      Customer Copy




                                                        1
